Case 18-34808-SLM            Doc 20      Filed 12/20/18 Entered 12/20/18 11:07:02                     Desc Main
                                         Document     Page 1 of 4


    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-1
                                                                               Order Filed on December 20,
    LOWENSTEIN SANDLER LLP                                                    2018 by Clerk, U.S. Bankruptcy
                                                                               Court - District of New Jersey
    Kenneth A. Rosen, Esq.
    Joseph J. DiPasquale, Esq.
    Eric S. Chafetz, Esq.
    Michael Papandrea, Esq.
    One Lowenstein Drive
    Roseland, New Jersey 07068
    (973) 597-2500 (Telephone)
    (973) 597-2400 (Facsimile)

    Proposed Counsel to the Debtors and
    Debtors-in-Possession


    In re:                                                         Chapter 11

    FRANK THEATRES BAYONNE/SOUTH                                   Case No. 18-34808 (SLM)
    COVE, LLC, et al.,1
                                                                   (Joint Administration Requested)
                            Debtors.


                    ORDER REGARDING DEBTORS’ APPLICATION FOR
                   EXPEDITED CONSIDERATION OF FIRST DAY MATTERS

                   The relief set forth on the following pages, numbered two (2) through and

including four (4), is hereby ORDERED.


DATED: December 20, 2018



1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: Frank Theatres Bayonne/South Cove, LLC (3162); Frank Entertainment Group, LLC (3966); Frank
Management LLC (0186); Frank Theatres, LLC (5542); Frank All Star Theatres, LLC (0420); Frank Theatres
Blacksburg LLC (2964); Frank Theatres Delray, LLC (7655); Frank Theatres Kingsport LLC (5083); Frank
Theatres Montgomeryville, LLC (0692); Frank Theatres Parkside Town Commons LLC (9724); Frank Theatres Rio,
LLC (1591); Frank Theatres Towne, LLC (1528); Frank Theatres York, LLC (7779); Frank Theatres Mt. Airy, LLC
(7429); Frank Theatres Southern Pines, LLC (2508); Frank Theatres Sanford, LLC (7475); Frank Theatres Shallotte,
LLC (7548); Revolutions at City Place LLC (6048); Revolutions of Saucon Valley LLC (1135); Frank
Entertainment Rock Hill LLC (0753); Frank Entertainment PSL, LLC (7033); Frank Hospitality Saucon Valley LLC
(8570); Frank Hospitality York LLC (6617); and Galleria Cinema, LLC (2529).

35986/2
12/19/2018 203114712.1
Case 18-34808-SLM        Doc 20    Filed 12/20/18 Entered 12/20/18 11:07:02        Desc Main
                                   Document     Page 2 of 4
Page:       2
Debtors:    Frank Theatres Bayonne/South Cove, LLC, et al.
Case No:    18-34808 (SLM)
Caption:    Order Regarding Debtors’ Application for Expedited Consideration of First Day
            Matters
______________________________________________________________________________

               After review of the Debtors’ Application for Expedited Consideration of First

Day Matters, and for good cause shown;

               IT IS ORDERED that the following applications and motions (collectively, the

“Motions”) are scheduled for hearing before the Honorable Stacey L. Meisel in Courtroom # 3A

located at Martin Luther King, Jr. Federal Building, 50 Walnut Street, Third Floor, Newark, NJ

07102 on the date(s) and time(s) set forth below:

 MATTER                                                                Hearing Date and
                                                                       Time
       Debtors’ Motion for an Order Pursuant to Bankruptcy Rule December 21, 2018 at
 1.
       1015 Directing Joint Administration of the Debtors’ Chapter 10:00 a.m.
       11 Cases [Docket No. 4]
       Application for Designation as a Complex Chapter 11 Case December 21, 2018 at
 2.
       [Docket No. 5]                                              10:00 a.m.
       Debtors’ Motion for Entry of an Order Extending the             December 21, 2018 at
 3.
       Debtors’ Time to File Their Schedules and Statements            10:00 a.m.
       [Docket No. 6]
       Debtors’ Motion for Interim and Final Orders (I)                December 21, 2018 at
 4.
       Authorizing, But Not Directing the Debtors to (A) Pay           10:00 a.m.
       Prepetition Wages, Salaries, and Related Obligations, (B) Pay
       and Remit Prepetition Payroll Taxes and Other Deductions to
       Third Parties, and (C) Honor Employee Benefit Programs in
       the Ordinary Course of Business; (II) Authorizing and
       Directing Banks to Honor Checks and Transfers for Payment
       of Prepetition Employee Obligations; and (III) Granting
       Related Relief [Docket No. 7]
       Debtors’ Motion for Entry of Interim and Final Orders (A)       December 21, 2018 at
 5.
       Authorizing the Debtors to (I) Continue their Cash              10:00 a.m.
       Management System, (II) Honor Certain Related Prepetition
       Obligations, (III) Maintain Existing Business Forms, and
       (IV) Continue to Perform Intercompany Transactions; (B)
       Authorizing and Directing the Debtors’ Banks to Honor All
       Related Payment Requests; (C) Granting Interim and Final
       Waivers of the Debtors’ Compliance with Section 345(b) of
       the Bankruptcy Code; (D) Scheduling a Final Hearing; and
       (E) Granting Related Relief [Docket No.8]
Case 18-34808-SLM      Doc 20    Filed 12/20/18 Entered 12/20/18 11:07:02         Desc Main
                                 Document     Page 3 of 4
Page:       3
Debtors:    Frank Theatres Bayonne/South Cove, LLC, et al.
Case No:    18-34808 (SLM)
Caption:    Order Regarding Debtors’ Application for Expedited Consideration of First Day
            Matters
______________________________________________________________________________

 MATTER                                                               Hearing Date and
                                                                      Time
      Debtors’ Motion for Entry of Interim and Final Orders (I)       December 21, 2018 at
 6.
      Authorizing the Debtors to (A) Continue Prepetition             10:00 a.m.
      Insurance Program, (B) Pay any Prepetition Premiums and
      Related Obligations, and (C) Renew or Enter Into New
      Insurance Arrangements, and (II) Granting Related Relief
      [Docket No. 9]
      Debtors’ Motion for Entry of Interim and Final Orders (I)       December 21, 2018 at
 7.
      Authorizing the Debtors to Pay Certain Prepetition Taxes and    10:00 a.m.
      Fees in the Ordinary Course of Business and (II) Authorizing
      Banks and Financial Institutions to Honor and Process
      Checks and Transfers Related Thereto [Docket No. 10]
      Motion of the Debtors for Interim and Final Orders Under        December 21, 2018 at
 8.
      Section 366 of the Bankruptcy Code (A) Prohibiting Utility      10:00 a.m.
      Providers From Altering, Refusing, or Discontinuing Service,
      (B) Deeming Utilities Adequately Assured of Future
      Performance, (C) Establishing Procedures for Resolving
      Requests for Additional or Different Adequate Assurance of
      Payment, and (D) Scheduling a Final Hearing to Consider
      Entry of the Proposed Final Order [Docket No. 11]
      Debtors’ Motion for Interim and Final Orders Pursuant to 11     December 21, 2018 at
 9.
      U.S.C. §§ 105(a), 363, 1107, and 1108 and Fed. R. Bankr. P.     10:00 a.m.
      6003 and 6004 Authorizing Debtors to (I) Honor Certain
      Prepetition Obligations to Customers and to Continue
      Customer Programs and (II) Continue Other Government
      Programs and Related Obligations [Docket No. 12]
      Debtors’ Motion for Interim and Final Orders              (I)   December 21, 2018 at
10.
      Authorizing Payment of Prepetition Claims of Certain            10:00 a.m.
      Critical Vendors Pursuant to 11 U.S.C. §§ 105(a), 363(b),
      364, 1107(a), and 1108 and Fed. R. Bankr. P. 6003 and 6004,
      and (II) Authorizing Banks to Honor and Process Checks and
      Electronic Transfer Requests Related Thereto Docket No. 13]
      Debtors’ Motion for an Order (I) Granting the Debtors an        December 21, 2018 at
11.
      Extension of Time to File Their List of Creditors; (II)         10:00 a.m.
      Authorizing the Debtors and/or Their Agent to (A) Prepare a
      Consolidated List of Creditors in Lieu of a Mailing List and
      (B) Mail Initial Notices; and (III) Granting Related Relief
      [Docket No. 14]
Case 18-34808-SLM       Doc 20   Filed 12/20/18 Entered 12/20/18 11:07:02        Desc Main
                                 Document     Page 4 of 4
Page:       4
Debtors:    Frank Theatres Bayonne/South Cove, LLC, et al.
Case No:    18-34808 (SLM)
Caption:    Order Regarding Debtors’ Application for Expedited Consideration of First Day
            Matters
______________________________________________________________________________

 MATTER                                                              Hearing Date and
                                                                     Time
      Debtors’ Motion for Interim and Final Orders (I) Authorizing   December 21, 2018 at
12.
      Use of Cash Collateral Pursuant to 11 U.S.C. § 363 (II)        10:00 a.m.
      Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361
      and 363 (III) Authorizing the Debtors to Obtain Postpetition
      Financing Pursuant to 11 U.S.C. §§ 105(a), 362 and 364(c)
      and (d), (IV) Granting Liens and Superpriority Claims to the
      Dip Lenders Pursuant to 11 U.S.C. § 364(c), (V) Modifying
      the Automatic Stay, and (VI) Scheduling a Final Hearing
      Pursuant to Bankruptcy Rule 4001 [Docket No. 15]
      Debtors’ Application for Entry of an Order Authorizing the     December 21, 2018 at
13.
      Retention and Appointment of Prime Clerk LLC as Claims         10:00 a.m.
      and Noticing Agent Effective as of the Petition Date [Docket
      No. 16]
             IT IS FURTHER ORDERED, that service of this Order must be made under

D.N.J. LBR 9013-5(f).

             IT IS FURTHER ORDERED, that objections and/or responses to the Motions,

if any, may be made under D.N.J. LBR 9013-5(d).
